STONE, Judge,
dissenting in part and concurring in part.
I concur in reversing the contempt order because there must be an affirmative find*372ing that the respondent wife either was able to comply with the trial court’s order, or had divested herself of such ability in a manner designed to frustrate the purpose of that order. Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976).
I dissent to the portion of the majority opinion that reverses the trial court’s order prohibiting respondent from renewing the term life insurance policy on her former husband. The record indicates no financial obligation requiring the security of a life insurance policy, and therefore she would suffer no apparent loss in the event of his death. In summary, she has no insurable interest to be balanced against his interest in preventing her from maintaining the policy, regardless of what his concern may prove to be.